Case 8:19-cv-00423-WFJ-SPF Document 102 Filed 01/28/20 Page 1 of 6 PageID 1029



                           UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

 CHRISTOPHER MARK PARIS, and                                Case No. 8:19-cv-00423
 OXEBRIDGE QUALITY RESOURCES
  INTERNATIONAL, LLC                                        Judge William F. Jung
                                                            Magistrate Judge Sean P. Flynn
  Plaintiffs

  v.

 GUBERMAN PMC, a Connecticut
 Corporation, DARYL GUBERMAN,
 an Individual, DONALD LABELLE,
 an Individual

  Defendants

                                         /

       MOTION IN SUPPORT OF CONTEMPT AGAINST GUBERMAN PMC,
                DARYL GUBERMAN, AND DONALD LABELLE

          Plaintiffs, Christopher Mark Paris and Oxebridge Quality Resources International,

  LLC, through undersigned counsel, hereby files this MOTION IN SUPPORT OF

  CONTEMPT (“hereinafter “Motion”) AGAINST GUBERMAN PMC, a

  Connecticut Corporation, DARYL GUBERMAN (“Guberman”), an Individual, and

  DONALD LABELLE (“Labelle”), an Individual, (collectively, “The Defendants”) for

  not complying with the endorsed order requiring that a notice of mediator selection be

  filed by December 31, 2019 (doc. 76), not attending mediation the subsequent

  telephonic hearing on January 3, 2020, not attending the mediation that occurred on

  January 27, 2020, and failing to attend the Order to Show Cause Hearing on January

  28, 2020.

                                   CASE HISTORY

       The Court denied all the Motions to dismiss filed by Labelle and Guberman on

                                                1
Case 8:19-cv-00423-WFJ-SPF Document 102 Filed 01/28/20 Page 2 of 6 PageID 1030



  July 9, 2019, finding that the Plaintiffs had established both personal and subject

  matter jurisdiction (Doc. 57) over the Defendants. On July 11, 2019, the Court entered

  a default against Guberman, PMC for failing to obtain counsel. Subsequently, Bruce

  Minnick filed an appearance and that default was vacated. Since that time the

  Defendants have acted with utter disdain to the Court and have made a mockery of the

  judicial proceedings. In addition, Guberman and Labelle have filed several additional

  motions to dismiss after the Court ruled (Doc. 57). The Order to Show Cause filed by

  the Plaintiffs on January 1, 2020 resulted in a telephonic hearing scheduled on

  January 3, 2020. The Defendants failed to attend that hearing. Counsel for Guberman

  PMC failed to call in to the hearing and only attended because the Court called his

  office directly.

      During that hearing the Court was very clear that all parties would be required to

  attend mediation and an order to show cause hearing was set. Subsequently, without

  obtaining permission of the Court Guberman, Labelle, and counsel for Guberman

  PMC, Bruce Minnick, all failed to attend in person both the mediation and the Order

  to Show Cause Hearing. Upon information and belief, the Defendants failed to even

  telephone in for the Show Cause Hearing on January 28, 2020. Accordingly, it is

  hereby requested that all parties, including counsel for Guberman PMC, are

  sanctioned. Simply put, the Defendants in asserting themselves as sovereign citizens

  do not believe they are subject to the jurisdiction of the federal court.

       On January 19, 2020, Guberman posted a video on his YouTube channel entitled

  “Crooked Lawyers & Judges: Americans Must Fight Today's Corrupt Legal System,”

  https://www.youtube.com/watch?v=FWtkuprq79U. In the video he references the

  corrupt legal system in Florida. This is one of several videos in which he criticizes the


                                                   2
Case 8:19-cv-00423-WFJ-SPF Document 102 Filed 01/28/20 Page 3 of 6 PageID 1031



  legal system in the USA. Also, rather, than appearing at the court ordered mediation

  on January 27, 2020, Guberman instead published fifteen Youtube videos. Instead of

  appearing at the Order to Show Cause Hearing the following day, Guberman posted

  an additional three Youtube videos on his channel. This is a blatant act of defiance.

       It is hereby requested that each respective Defendant is fined in the amount of

  $500 a day until they come into compliance with the Court Orders, an amount which

  can be purged with compliance herein, that reasonable attorney fees and costs are

  awarded the Plaintiffs, that the Defendants pleadings are stricken and defaults are

  entered against them, and that bench warrants are issued for both Guberman and

  Labelle.

                                       I. ARGUMENT & AUTHORITIES


      A. Legal Standard

          To prevail on a motion for civil contempt, the movant must show, by clear and

  convincing evidence (1) that a court order was in effect, (2) that the order required certain

  conduct by the respondent, and (3) that the respondent failed to comply with the court’s

  order. FDIC v. LeGrand, 43 F.3d 163, 170 (5th Cir. 1995)(citing Martin v. Trinity Indus.,

  Inc., 959 F.2d 45, 47 (5th Cir. 1992)). “A party commits contempt when he violates a definite

  and specific order of the court requiring him to perform or refrain from performing a particular

  or acts with knowledge of the court’s order.” SEC v. First Fin. Group, 659 F.2d 660, 669 (5th Cir. 1981).

  A finding of contempt is not predicated on the willfulness of the contemnor's actions. See Am. Airlines,

  Inc. v. Allied Pilots Ass'n, 228 F.3d 574, 581 (5th Cir.2000). Rather, the court must examine whether the

  contemnor actually failed to comply with the court's order. Id. In the contempt context, “clear and

  convincing evidence” is that “weight of proof which produces in the mind of the trier of fact a firm belief

  or conviction as to truth of the allegations sought to be established, evidence so clear, direct, weighty and

                                                       3
Case 8:19-cv-00423-WFJ-SPF Document 102 Filed 01/28/20 Page 4 of 6 PageID 1032



  convincing as to enable fact finder to come to a clear conviction, without hesitancy, of the truth of the

  precise facts of the case.” Travelhost, Inc. v. Blandford, 68 F.3d 958, 961 (5th Cir.1995) (internal

  quotation marks omitted).

        “Upon a finding of contempt, the district court has broad discretion in assessing sanctions

  to protect the sanctity of its decrees and the legal process.” Test Masters Educ. Servs., Inc. v.

  Singh, 428 F.3d 559, 582 (5th Cir. 2005) (citing Am. Airlines, Inc. v. Allied Pilots Ass’n, 228

  F.3d 574, 585 (5th Cir. 2000)). In civil contempt cases, sanctions may be imposed to coerce

  compliance with the court’s order, compensate for losses sustained as a result of the non-

  compliance, or both. Am. Airlines, Inc., 228 F.3d at 585, citing United States v. United Mine

  Workers of Am., 330 U.S. 258, 303 (1947). Civil contempt sanctions may include a fine

  (coercive, conditional or compensatory), imprisonment, a combination of a fine and

  imprisonment, and attorneys’ fees incurred in obtaining the finding of contempt. See S.E.C. v.

  Amerifirst Funding, Inc., 3:09-CV-601-D, 2006 WL 522124, *17 (N.D. Tex. Feb. 1, 2008),

  aff’d in part and vacated in part, Whitcraft v. Brown, 570 F.3d 268 (5th Cir. 2009); U.S. v. Scott,

  4:03-CV-1410-A, 2004 WL 1068118, *3 (N.D. Tex. Apr. 5, 2004), citing United Mine Workers

  v. Bagwell, 512 U.S. 821, 827-29 (1994).

         A.       Fine and Imprisonment

                  The primary purpose of a contempt sanction determines whether it is civil or

         criminal in nature. Lamar Fin. Corp. v. Adams, 918 F.2d 564, 566 (5th Cir.1990)). An

         order is viewed as criminal if intended to punish the contemnor and vindicate the

         authority of the court, and civil if intended to coerce the contemnor into compliance with

         a court order. Id. Although appropriate for either civil or criminal contempt,

         imprisonment is civil in nature if conditional and coercive, and criminal in nature if it is

         backward-looking and unconditional. Id. If an order is partly coercive and partly


                                                     4
Case 8:19-cv-00423-WFJ-SPF Document 102 Filed 01/28/20 Page 5 of 6 PageID 1033



         punitive, “the criminal feature of the order is dominant.” Port v. Heard, 764 F.2d 423,

         426 (5th Cir.1985).

         B.       Attorneys’ Fees

                  As noted, courts have “discretion to award reasonable attorney’s fees and other

         expenses necessary to make an innocent party whole” in a civil contempt proceeding.

         Dow Chemical Co. v. Chemical Cleaning, Inc., 434 F.2d 1212, 1215 (5th Cir. 1970). In

         support of this motion, we rely on the declaration of the undersigned counsel (Exhibit

         “A”).

                 WHEREFORE it is requested that the Defendants are fined a coercive daily fine in

         the amount $500 a day, which can be purged, that all Defendants are fined for their

         noncompliance with the court orders, that attorneys’ fees, mediation costs, and other costs

         are awarded to the Plaintiffs to be split jointly and severally by the Defendants, that the

         Defendants pleadings are stricken and defaults are entered, and that bench warrants are

         issued for Guberman and Labelle and that they are extradited to Florida, with the

         Defendants bearing all associated costs.

                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and complete copy of this document was electronically
 filed with the clerk of courts in Broward County, Florida on the 28th day of January 2020.
                                                        Respectfully submitted,

                                                        Shrayer Law Firm, LLC.
                                                        912 South Andrews Avenue
                                                        Fort Lauderdale, FL 33316
                                                        Tel. (954) 601-3732
                                                        Email: ghs@shrayerlaw.com




                                                    5
Case 8:19-cv-00423-WFJ-SPF Document 102 Filed 01/28/20 Page 6 of 6 PageID 1034




                                          /s/Glen H. Shrayer

                                          Glen H. Shrayer, Esq.
                                          Fl Bar No. 57253




                                      6
